Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 20-BG-380

IN RE WILLIAM F. BURTON
                                                          2020 DDN 108
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 431812

BEFORE: Thompson and Deahl, Associate Judges, and Nebeker, Senior Judge.

                                 ORDER
                           (FILED— August 27, 2020)

      On consideration of the certified order from the state of Virginia suspending
respondent from the practice of law in that jurisdiction by consent for a period of
one year and one day with reinstatement conditioned on satisfying the imposed
conditions; this court’s June 22, 2020, order suspending respondent pending
resolution of this matter and directing him to show cause why reciprocal discipline
should not be imposed; and the statement of Disciplinary Counsel wherein he
requests that this court impose a substantially different discipline and require a
showing of fitness for reinstatement; and no response having been filed by
respondent; and it appearing respondent has not filed his D.C. Bar R. XI, §14(g)
affidavit, it is

       ORDERED that William F. Burton is hereby suspended from the practice of
law in the District of Columbia for a period of one year and one day with
reinstatement contingent on a showing of fitness and compliance with the conditions
imposed by the state of Virginia. See D.C. Bar R. XI, § 11(c)(4). Respondent’s
extended neglect of his client, his numerous instances of dishonesty, as well as his
failure to cooperate with both the state of Virginia and this jurisdiction in
No. 20-BG-380
disciplinary investigations establish a serious doubt that respondent is fit to practice
law; thereby supporting the imposition of a fitness requirement prior to
reinstatement. See, e.g., In re Thompson, 195 A.3d 64, 64-65 (D.C. 2018)
(respondent’s continued failure to cooperate with disciplinary investigations may be
considered when imposing discipline); In re Cater, 887 A.2d 1, 24 (D.C. 2015)
(discussing the considerations for imposing a fitness requirement). It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).


                                   PER CURIAM